             Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 Mordechai Michalowitz, individually and on behalf of all
 others similarly situated,                                          Case. No.: 7:21-cv-4871
                                            Plaintiff,
                                                                     CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
           -v.-
 Financial Recovery Services, Inc. and John Does 1-25,
                                         Defendants.

          Plaintiff Mordechai Michalowitz (“Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC, against Defendant Financial Recovery Services, Inc.

(“FRS”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of

the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

     1.           The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.           The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

                                                                                                     1
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 2 of 11




protection laws were inadequate, id. at § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred and where

Plaintiff resides.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New York, county of Rockland.

      8.        Defendant FRS is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address for service at C T Corporation System 1200 South Pine

Island Road Plantation, FL 33324.

      9.        Defendant FRS is a company that uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

be due itself or another.
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 3 of 11




     10.         John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     12.    The Class consists of:

            a.     all individuals with addresses in the State of New York;

            b.     to whom Defendant FRS sent an initial collection letter;

            c.     attempting to collect a consumer debt;

            d.     in three sub-classes, where the Letter:

                        1. states a date of last payment beyond the statute of limitation without

                            disclosing that the statute of limitation to file a lawsuit to collect the debt

                            has lapsed; or

                        2. offers an option to settle that would take more than ten years to pay off;

                            or

                        3. is from a person whose title includes the word “Manager” although that

                            person does not manage others; and

                 a. which letter was sent on or after a date one (1) year prior to the filing of this

                    action and on or before a date twenty-one (21) days after the filing of this action.

     13.    The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 4 of 11




     14.    Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and their respective immediate families, and

legal counsel for all parties to this action, and all members of their immediate families.

     15.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e and 1692f.

     16.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692f.
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 5 of 11




               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 6 of 11




                                    FACTUAL ALLEGATIONS

     20.       Plaintiff repeats the above allegations as if set forth here.

     21.       Some time prior to December 7, 2020, Plaintiff allegedly incurred an obligation to a

non-party Barclays Bank, perhaps also known as Barclays Bank Delaware or Barclaycard

(“Barclay”).

     22.       The obligation arose out of a transaction involving a debt to Barclay in which money,

property, insurance or services, which are the subject of the transaction(s), were incurred solely for

personal purposes, specifically a personal credit card.

     23.       The alleged Barclay obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     24.       Barclay is a "creditor" as defined by 15 U.S.C. § 1692a (4).

     25.       Upon information and belief, Barclay contracted with FRS to collect the alleged debt.

     26.       FRS collects and attempts to collect debts incurred or alleged to have been incurred

for personal, family or household purposes on behalf of creditors using the United States Postal

Services, telephone and internet.

                          Violation – December 7, 2020 Collection Letter

     27.       On or about December 7, 2020, Defendant sent the Plaintiff an initial collection letter

regarding the alleged debt owed to Barclay. See Letter attached as Exhibit A.

     28.       The Letter states that the date of Plaintiff’s last payment was made on April 17, 2015.

     29.       The letter was sent more than three years after Plaintiff’s alleged last payment was

made.

     30.       As of the date of the Letter, the statute of limitations on the alleged debt had already

expired.

     31.       Yet the Letter fails to disclose that the statute of limitations has lapsed.
            Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 7 of 11




      32.       This is a material omission that threatened Plaintiff’s rights and attempted to coerce

payment from Plaintiff.

      33.       The Letter fails to clearly and adequately inform Plaintiff as to the true legal status

of the debt.

      34.       This concealed the potential detrimental ramifications of Plaintiff making a payment

and restarting the statute of limitations.

      35.       This material omission is even more egregious since the Letter also states that,

Defendant “FRS is not a law firm and FRS will not initiate any legal proceedings or provide you

with legal advice.”

      36.       This implies that someone other than FRS, such as the current owner of the debt, can

“initiate [] legal proceedings”.

      37.       It implies that if the creditor retains a law firm, the law firm is permitted to “initiate

[] legal proceedings”.

      38.       This, however, is false.

      39.       Because the statute of limitations has expired, no lawsuit may be filed by anyone to

collect the debt.

      40.       The Letter also offers to settle the $6,434.13 balance by, “OPTION 3: Setup monthly
                                        1
payments as LOW as $25.00****”.

      41.       At $25.00 per month, it would take more than twenty-one years to pay off the

$6,434.13 balance.

      42.       Upon information and belief, Defendant would not honor a $25.00 per month

settlement arrangement for more than twenty-one years.


1
 It does not appear than the quadruple asterisks refer to some other statements elsewhere in the letter.
Seemingly they are to emphasize the $25.00 per month settlement option.
              Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 8 of 11




        43.      Defendant did not intend to accept such a payment plan.

        44.      The “OPTION 3” settlement offer is illusory and serves to coerce Plaintiff to call

Defendant to verbally engage with professional debt collectors who are experts in extracting money

from unwitting consumers like Plaintiff.

        45.      The Letter is also sent by “AMBER KOSKI Account Manager”.

        46.      Upon information and belief, Ms. Koski is not a manager.

        47.      She does not manage other employees.

        48.      Her title is listed as Account Manager gives Plaintiff the false impression of

authority.

        49.      This further induces Plaintiff to take the Letter more seriously than it would

otherwise be considered and runs the risk of Plaintiff forgoing his rights due to confusion and fear.

        50.      Plaintiff further disputes the amount alleged for this debt.

        51.      Plaintiff was therefore confused as to how to properly handle this debt and exercise

his rights.

        52.      Plaintiff was therefore unable decide about disputing the debt resulting in wasted

time.

        53.      Plaintiff was therefore unable to evaluate his options of how to handle this debt.

        54.      Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

        55.      Because of Defendant’s actions, Plaintiff expended time, money, and effort in

determining the proper course of action.

        56.      In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.
            Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 9 of 11




      57.       These violations by Defendant was knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      58.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

      59.       Defendant’s deceptive, misleading and unfair representations with respect to their

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

      60.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

      61.       Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      62.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

     63.        Plaintiff repeats the above allegations as if set forth here.

     64.        Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     65.        Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.
           Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 10 of 11




     66.        As described above, Defendant violated said section by falsely, deceptively and/or

misleadingly collecting a debt in violation of §§ 1692e, 1692e (2), 1692e (5), 1692e (6), and 1692e

(10).

     67.        By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     68.        Plaintiff repeats the above allegations as if set forth here.

     69.        In the alternative, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692f.

     70.        Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

     71.        Defendant violated this section by unfairly collecting its debt as described above.

     72.        By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

     73.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Mordechai Michalowitz, individually and on behalf of all others

similarly situated, demands judgment from Defendant FRS as follows:
        Case 7:21-cv-04871-VB Document 1 Filed 06/02/21 Page 11 of 11




   i.    Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

  ii.    Awarding Plaintiff and the Class statutory damages;

 iii.    Awarding Plaintiff and the Class actual damages;

 iv.     Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

  v.     Awarding pre-judgment interest and post-judgment interest; and

 vi.     Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.

   Dated: June 2, 2021                                 Respectfully submitted,

                                                       Stein Saks PLLC

                                                       s/ Eliyahu Babad
                                                       By: Eliyahu Babad, Esq.
                                                       285 Passaic Street
                                                       Hackensack, NJ 07601
                                                       Phone: (201) 282-6500 ext. 121
                                                       Fax: (201) 282-6501
                                                       EBabad@SteinSaksLegal.com

                                                       Attorneys for Plaintiff
